DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The listed copending applications have been considered, but the request to consider, “the prior art references, Office Actions and responses to Office Actions made of record in the copending U.S. Patent Applications(s)” (Transmittal Letter of March 18, 2020) is not proper. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the independent claim in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a multilayer ceramic capacitor comprising… the side margin includes an inner layer on an innermost side in the width direction and an outer layer on an outermost side in the width direction; the first internal electrode layer, the second internal electrode layer, the first external electrode, and the second external electrode include Ni… and in a cross section including the lamination direction and the width direction which is obtained by cutting the laminate and the first external electrode at a central portion in a length direction of an extending portion of the first external electrode which extends on the first main surface, a Ni content of the peripheral layer portion is larger at a surface portion in a thickness direction of the peripheral layer portion than a Ni content at a central portion in the thickness direction of the peripheral layer portion, and a Ni content of the side margin is larger at a surface portion in a thickness direction of the side margin than a Ni content at a central portion in the thickness direction of the side margin, as recited in combination in independent claim 1. 
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in the independent claim are believed to render the claim and the claims dependent thereto patentable over the prior art of record.
Therefore claims 1-18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200066446 (see, e.g., FIG. 2-3, paragraph 43, 75; see also and compare paragraph 94-99 and 76 with application specification page 25-26 paragraphs 123-126 and 130-132); US 20200118746 (see, e.g., paragraph 94); US 20200118747 (see, e.g., paragraph 89); US 11094462 (see, e.g., claim 1); US 11315736 (see, e.g., FIG. 6, column 7 lines 41-55); US 20150340155 (see, e.g., paragraph 41, 50); and US 20220076891 (see, e.g., FIG. 6: metal 21, paragraph 79). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571)270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848